EXECUTION COPY
 

 
NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE EXERCISABLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS.  THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER), IN A GENERALLY
ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS
SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT.  NOTWITHSTANDING THE
FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.
 


 
Entech Solar, Inc.
 
Warrant To Purchase Common Stock
 
Warrant No.:
2010-                                                                                                                
Issuance Date: March 19, 2010


Number of Warrant Shares:  11,911,764


Exercise Price:  $0.17 per share


Entech Solar, Inc., a Delaware corporation (“Company”), hereby certifies that,
for good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged,
 
The Quercus Trust, the holder hereof or its designees or assigns (“Holder”), is
entitled, subject to the terms set forth herein, to purchase from the Company,
at the Exercise Price, upon exercise of this Warrant to Purchase Common Stock
(including any warrant issued in exchange, transfer or replacement hereof, the
“Warrant”), at any time or times after issuance of the Warrant and until 11:59
p.m. Eastern time on the fifth anniversary of the Issuance Date, subject to
acceleration pursuant to Section 3.3 hereof, that number of duly authorized,
validly issued, fully paid and non-assessable shares of Common Stock set forth
above and as adjusted herein (the “Warrant Shares”).
 
This Warrant is issued pursuant to the Series G Preferred Stock Purchase
Agreement dated March 18, 2010, by and among the Company and the investor
referred to therein (the “Purchase Agreement”).  Except as otherwise defined
herein, capitalized terms in this Warrant shall have the meanings set forth in
ARTICLE 13 hereof.
 
 
ARTICLE 1
 
EXERCISE OF WARRANT.
 
1.1 Mechanics of Exercise.
 
1.1.1 Subject to the terms and conditions hereof, this Warrant may be exercised
by the Holder on any day on or after the Issuance Date, in whole or in part, by
(i) delivery of a written notice to the Company, in the form attached hereto as
Appendix 1 (the “Exercise Notice”), of the Holder’s election to exercise this
Warrant, and (ii) payment to the Company of an amount equal to the Exercise
Price multiplied by the number of Warrant Shares as to which this Warrant is
being exercised (the “Aggregate Exercise Price”), with such payment made in cash
or by wire transfer of immediately available funds.
 
1.1.2 The Holder shall not be required to deliver the original Warrant in order
to effect an exercise hereunder.  Execution and delivery of the Exercise Notice
with respect to less than all of the Warrant Shares shall have the same effect
as cancellation of the original Warrant and issuance of a new Warrant evidencing
the right to purchase the remaining number of Warrant Shares.
 
1.1.3 On the Trading Day on which the Company has received each of the Exercise
Notice and the Aggregate Exercise Price (the “Exercise Delivery Documents”) from
the Holder by 6:30 p.m. Eastern time, or on the next Trading Day if the Exercise
Delivery Documents are received after 6:30 p.m. Eastern time or on a non-Trading
Day (in each case, the “Exercise Delivery Date”), the Company shall transmit (i)
a facsimile acknowledgment of confirmation of receipt of the Exercise Delivery
Documents to the Holder, and (ii) an electronic copy of its share issuance
instructions to the Holder and to the Company’s transfer agent (the “Transfer
Agent”), with such transmissions to comply with the notice provisions contained
in Section 5.2 of the Purchase Agreement, and shall instruct and authorize the
Transfer Agent to deliver or cause to be delivered to the Holder a certificate
or certificates representing the aggregate number full shares of Warrant Shares
issuable upon such exercise, together with cash in lieu of any fraction of a
share, as herein provided.  The stock certificate or certificates so delivered
shall be, to the extent possible, in such denomination or denominations as the
Holder shall request in the Exercise Delivery Documents and shall be registered
in the name of the Holder or if permitted pursuant to the terms of this Warrant
such other name as shall be designated in the Exercise Delivery Documents, with
such delivery of the certificate or certificates to occur as promptly as
practicable following the Company’s receipt of the Exercise Delivery Documents.
 
1.1.4 Upon delivery of the Exercise Delivery Documents, the Holder shall be
deemed for all corporate purposes to have become the holder of record of the
Warrant Shares with respect to which this Warrant has been exercised.
 
1.1.5 If this Warrant is exercised and the number of Warrant Shares represented
by this Warrant is greater than the number of Warrant Shares being acquired upon
such exercise, then the Company shall, as soon as practicable and in no event
later than one Trading Day after such exercise, update the Warrant Exercise
Schedule to reflect the revised number of Warrant Shares for which this Warrant
is then exercisable and deliver a copy of the updated Warrant Exercise Schedule
to the Holder.  No fractional shares of Common Stock are to be issued upon the
exercise of this Warrant, but rather the number of shares of Common Stock to be
issued shall be rounded up to the nearest whole number.  The Company shall pay
any and all taxes which may be payable with respect to the issuance and delivery
of Warrant Shares upon exercise of this Warrant, other than income-related taxes
payable by the Investor.
 

 
 

--------------------------------------------------------------------------------

 


 
1.2 Company’s Failure to Timely Deliver Securities.  If the Company shall fail,
for any reason or for no reason to issue to the Holder on the Trading Day
following the Exercise Delivery Date, the number of shares of Common Stock to
which the Holder is entitled upon the Holder’s exercise of this Warrant, then,
in addition to all other remedies available to the Holder, the Company shall pay
in cash to the Holder on each day after such Trading Day that the issuance of
such shares of Common Stock is not timely effected an amount equal to 1.5% of
the product of (A) the sum of the number of shares of Common Stock not issued to
the Holder on a timely basis and to which the Holder is entitled and (B) the
Closing Bid Price of the shares of Common Stock on the Trading Day immediately
preceding the last possible date which the Company could have issued such shares
of Common Stock to the Holder without violating Section 1.1.  In addition to the
foregoing, if after the Company’s receipt of an Exercise Notice the Company
shall fail to timely (pursuant to Section 1.1.3 hereof) issue to the Holder the
number of shares of Common Stock to which the Holder is entitled upon the
Holder’s exercise hereunder, and the Holder purchases (in an open market
transaction or otherwise) shares of Common Stock to deliver in satisfaction of a
sale by the Holder of shares of Common Stock issuable upon such exercise that
the Holder anticipated receiving from the Company, then the Company shall,
within one Trading Day after the Holder’s request and in the Holder’s
discretion, either (i) pay cash to the Holder in an amount equal to the Holder’s
total purchase price (including brokerage commissions, if any) for the shares of
Common Stock so purchased (the “Buy-In Price”), at which point the Company’s
obligation to issue to such Holder shares representing  the number of Warrant
Shares to which the Holder is entitled upon the Holder’s exercise hereunder and
to issue such Warrant Shares shall terminate, or (ii) promptly honor its
obligation to issue to such Holder the number of Warrant Shares to which the
Holder is entitled upon the Holder’s exercise hereunder and pay cash to the
Holder in an amount equal to the excess (if any) of the Buy-In Price over the
product of (A) such number of shares of Common Stock sold by Holder in
satisfaction of its obligations, times (B) the Closing Bid Price on the date of
exercise.
 
1.3 Insufficient Authorized Shares.  If at any time while any portion of this
Warrant remains outstanding the Company does not have a sufficient number of
authorized and unreserved shares of Common Stock to satisfy its obligation to
reserve for issuance upon exercise of this Warrant at least a number of shares
of Common Stock equal to 110% of the number of shares of Common Stock as shall
from time to time be necessary to effect the exercise of the portion of the
Warrant then outstanding (the “Required Reserve Amount”) (an “Authorized Share
Failure”), then the Company shall immediately take all action necessary to
increase the Company’s authorized shares of Common Stock to an amount sufficient
to allow the Company to reserve the Required Reserve Amount for the portion of
the Warrant then outstanding.  Without limiting the generality of the foregoing
sentence, as soon as practicable after the date of the occurrence of an
Authorized Share Failure, but in no event later than 90 days after the
occurrence of such Authorized Share Failure, the Company shall hold a meeting of
its stockholders for the approval of an increase in the number of authorized
shares of Common Stock.  In connection with such meeting, the Company shall
provide each stockholder with a proxy statement and shall use its best efforts
to solicit its stockholders’ approval of such increase in authorized shares of
Common Stock and to cause its board of directors to recommend to the
stockholders that they approve such proposal.
 

 
 

--------------------------------------------------------------------------------

 


 
ARTICLE 2
 
ADJUSTMENT UPON SUBDIVISION OR COMBINATION OF COMMON STOCK
 
If the Company at any time on or after the Issuance Date subdivides (by any
stock split, stock dividend, recapitalization or otherwise) one or more classes
of its outstanding shares of Common Stock into a greater number of shares, the
Exercise Price in effect immediately prior to such subdivision will be
proportionately reduced and the number of Warrant Shares will be proportionately
increased.  If the Company at any time on or after the Issuance Date combines
(by combination, reverse stock split or otherwise) one or more classes of its
outstanding shares of Common Stock into a smaller number of shares, the Exercise
Price in effect immediately prior to such combination will be proportionately
increased and the number of Warrant Shares will be proportionately
decreased.  Any adjustment under this ARTICLE 2 shall become effective at the
close of business on the date the subdivision or combination becomes effective.
 
ARTICLE 3
 
PURCHASE RIGHTS; FUNDAMENTAL TRANSACTIONS
 
3.1 Purchase Rights.  In addition to any adjustments pursuant to ARTICLE 2
above, if at any time the Company grants, issues or sells any Options,
Convertible Securities or rights to purchase stock, warrants, securities or
other property pro rata to the record holders of any class of shares of Common
Stock (the “Purchase Rights”), then the Holder will be entitled to acquire, upon
the terms applicable to such Purchase Rights, the aggregate Purchase Rights
which the Holder could have acquired if the Holder had held the number of shares
of Common Stock acquirable upon complete exercise of this Warrant (without
regard to any limitations on the exercise of this Warrant) immediately before
the date on which a record is taken for the grant, issuance or sale of such
Purchase Rights, or, if no such record is taken, the date as of which the record
holders of shares of Common Stock are to be determined for the grant, issue or
sale of such Purchase Rights.
 
3.2 Subsequent Equity Sales. In addition to any adjustments made pursuant to
ARTICLE 2 above, if the Company or any Subsidiary thereof, as applicable, at any
time while this Warrant is outstanding, shall sell or grant any option to
purchase, or sell or grant any right to reprice, or otherwise dispose of or
issue (or announce any offer, sale, grant or any option to purchase or other
disposition) any Common Stock or Common Stock Equivalents entitling any Person
other than the Holder to acquire shares of Common Stock, at an effective price
per share less than the then Exercise Price (such lower price, the “Base Share
Price” and such issuances, collectively, a “Dilutive Issuance”), then the
Exercise Price shall be reduced and only reduced to equal the Base Share Price
and the number of Warrant Shares issuable hereunder shall be increased such that
the aggregate Exercise Price payable hereunder, after taking into account the
decrease in the Exercise Price, shall be equal to the aggregate Exercise Price
prior to such adjustment.  Except as otherwise provided herein, such adjustment
shall be made whenever such Common Stock or Common Stock Equivalents are
issued.  If the holder of the Common Stock or Common Stock Equivalents so issued
shall at any time, whether by operation of purchase price adjustments, reset
provisions, floating conversion, exercise or exchange prices or otherwise, or
due to warrants, options or rights per share which are issued in connection with
such issuance, be
 

 
 

--------------------------------------------------------------------------------

 

entitled to receive shares of Common Stock at an effective price per share which
is less than the Exercise Price, such issuance shall be deemed to have occurred
for less than the Exercise Price on such date of the Dilutive
Issuance.  Notwithstanding the foregoing, no adjustments shall be made, paid or
issued under this Section 3.2 in respect of an Exempt Issuance, subject to
adjustment for reverse and forward stock splits, stock dividends, stock
combinations and other similar transactions of the Common Stock, or securities
issued under employee benefit plans. The Company shall notify the Holder in
writing, no later than the Trading Day following the issuance of any Common
Stock or Common Stock Equivalents subject to this Section 3.2, indicating
therein the applicable issuance price, or applicable reset price, exchange
price, conversion price and other pricing terms (such notice the “Dilutive
Issuance Notice”).  For purposes of clarification, whether or not the Company
provides a Dilutive Issuance Notice pursuant to this Section 3.2, upon the
occurrence of any Dilutive Issuance, after the date of such Dilutive Issuance
the Holder is entitled to receive a number of Warrant Shares based upon the Base
Share Price regardless of whether the Holder accurately refers to the Base Share
Price in the Notice of Exercise.
 
3.3 Fundamental Transactions.  The Company shall not enter into or be party to a
Fundamental Transaction unless the Successor Entity assumes in writing all of
the obligations of the Company under this Warrant in accordance with the
provisions of this Section 3.3 pursuant to written agreements in form and
substance satisfactory to the Required Holders and approved by the Required
Holders prior to such Fundamental Transaction, including agreements to deliver
to each Holder of this Warrant in exchange for such Warrant a security of the
Successor Entity evidenced by a written instrument substantially similar in form
and substance to this Warrant, including, without limitation, an adjusted
exercise price equal to the value for the shares of Common Stock reflected by
the terms of such Fundamental Transaction, and exercisable for a corresponding
number of shares of capital stock equivalent to the shares of Common Stock
acquirable and receivable upon exercise of this Warrant (without regard to any
limitations on the exercise of this Warrant) prior to such Fundamental
Transaction, and satisfactory to the Required Holders.  Upon the occurrence of
any Fundamental Transaction, the Successor Entity shall succeed to, and be
substituted for (so that from and after the date of such Fundamental
Transaction, the provisions of this Warrant referring to the “Company” shall
refer instead to the Successor Entity), and may exercise every right and power
of the Company and shall assume all of the obligations of the Company under this
Warrant with the same effect as if such Successor Entity had been named as the
Company herein.  Upon consummation of the Fundamental Transaction, the Successor
Entity shall deliver to the Holder confirmation that there shall be issued upon
exercise of this Warrant at any time after the consummation of the Fundamental
Transaction, in lieu of the shares of the Common Stock (or other securities,
cash, assets or other property) purchasable upon the exercise of this Warrant
prior to such Fundamental Transaction, such shares of stock, securities, cash,
assets or any other property whatsoever (including warrants or other purchase or
subscription rights) which the Holder would have been entitled to receive upon
the happening of such Fundamental Transaction had this Warrant been converted
immediately prior to such Fundamental Transaction, as adjusted in accordance
with the provisions of this Warrant.  In addition to and not in substitution for
any other rights hereunder, prior to the consummation of any Fundamental
Transaction pursuant to which holders of shares of Common Stock are entitled to
receive securities or other assets with respect to or in exchange for shares of
Common Stock (a “Corporate Event”), the Company shall make appropriate
 

 
 

--------------------------------------------------------------------------------

 

provision to insure that the Holder will thereafter have the right to receive
upon an exercise of this Warrant at any time after the consummation of the
Fundamental Transaction, in lieu of the shares of the Common Stock (or other
securities, cash, assets or other property) purchasable upon the exercise of
this Warrant prior to such Fundamental Transaction, such shares of stock,
securities, cash, assets or any other property whatsoever (including warrants or
other purchase or subscription rights) which the Holder would have been entitled
to receive upon the happening of such Fundamental Transaction had this Warrant
been exercised immediately prior to such Fundamental Transaction; provided,
however, that in the event the Fundamental Transaction involves the issuance of
cash or freely tradable securities by an issuer listed on the New York Stock
Exchange or the Nasdaq Stock Market, then the ability to exercise this Warrant
shall expire on the consummation of that Fundamental Transaction.  Provision
made pursuant to the preceding sentence shall be in a form and substance
reasonably satisfactory to the Required Holders.  The provisions of this
Section3.3 shall apply similarly and equally to successive Fundamental
Transactions and Corporate Events and shall be applied without regard to any
limitations on the exercise of this Warrant.
 
3.4 Notwithstanding the foregoing Section3.3, in the event of a Fundamental
Transaction (other than one in which the Successor Entity is (i) The Quercus
Trust or an Affiliate thereof, or (ii) a Public Successor Entity that assumes
this Warrant such that this Warrant shall be exercisable for the publicly traded
common stock of such Public Successor Entity), at the request of the Holder
delivered before the 90th day after the effective date of such Fundamental
Transaction, the Company (or the Successor Entity) shall purchase this Warrant
from the Holder by paying to the Holder, within five (5) Trading Days after such
request (or, if later, on the effective date of the Fundamental Transaction),
cash in an amount equal to the value of the remaining unexercised portion of
this Warrant on the date of such consummation, which value shall be determined
by use of the Black Scholes Option Pricing Model using a volatility equal to the
100 day average historical price volatility prior to the date of the public
announcement of such Fundamental Transaction.
 
ARTICLE 4
 
NONCIRCUMVENTION
 
The Company hereby covenants and agrees that the Company will not, by amendment
of its certificate or articles of incorporation, articles of association,
bylaws, or any other organization documents, or through any reorganization,
transfer of assets, consolidation, merger, scheme of arrangement, dissolution,
issue or sale of securities, or any other voluntary action, avoid or seek to
avoid the observance or performance of any of the terms of this Warrant, and
will at all times in good faith carry out all the provisions of this Warrant and
take all action as may be required to protect the rights of the Holder.  Without
limiting the generality of the foregoing, the Company (i) shall not increase the
par value of any shares of Common Stock receivable upon the exercise of this
Warrant above the Exercise Price, (ii) shall take all such actions as may be
necessary or appropriate in order that the Company may validly and legally issue
fully paid and nonassessable shares of Common Stock upon the exercise of this
Warrant, and (iii) shall, so long as any portion of this Warrant remains
outstanding, take all action necessary to reserve and keep available out of its
authorized and unissued shares of Common Stock, solely for the purpose of
effecting the exercise of this Warrant, 110% of the number of shares of Common
Stock as shall from time to time be necessary to effect the exercise of this
Warrant then outstanding (without regard to any limitations on exercise).
 

 
 

--------------------------------------------------------------------------------

 


 
ARTICLE 5
 
WARRANT HOLDER NOT DEEMED A STOCKHOLDER
 
Except as otherwise specifically provided herein, the Holder, solely in such
Person’s capacity as a holder of this Warrant, shall not be entitled to vote or
receive dividends or be deemed the holder of share capital of the Company for
any purpose, nor shall anything contained in this Warrant be construed to confer
upon the Holder, solely in such Person’s capacity as the Holder of this Warrant,
any of the rights of a stockholder of the Company or any right to vote, give or
withhold consent to any corporate action (whether any reorganization, issue of
stock, reclassification of stock, consolidation, merger, conveyance or
otherwise), receive notice of meetings, receive dividends or subscription
rights, or otherwise, prior to the issuance to the Holder of the Warrant Shares
which such Person is then entitled to receive upon the due exercise of this
Warrant.  In addition, nothing contained in this Warrant shall be construed as
imposing any liabilities on the Holder to purchase any securities (upon exercise
of this Warrant or otherwise) or as a stockholder of the Company, whether such
liabilities are asserted by the Company or by creditors of the
Company.  Notwithstanding this ARTICLE 5, the Company shall provide the Holder
with copies of the same notices and other information given to the stockholders
of the Company generally, contemporaneously with the giving thereof to the
stockholders.
 
ARTICLE 6
 
REISSUANCE OF WARRANTS
 
6.1 Transfer of Warrant.  If this Warrant is to be transferred, the Holder shall
surrender this Warrant to the Company, whereupon the Company will forthwith
issue and deliver upon the order of the Holder a new Warrant (in accordance with
Section 6.4), registered as the Holder may request, representing the right to
purchase the number of Warrant Shares being transferred by the Holder and, if
less then the total number of Warrant Shares then underlying this Warrant is
being transferred, a new Warrant (in accordance with Section 6.4) to the Holder
representing the right to purchase the number of Warrant Shares not being
transferred.
 
6.2 Lost, Stolen or Mutilated Warrant.  Upon receipt by the Company of evidence
reasonably satisfactory to the Company of the loss, theft, destruction or
mutilation of this Warrant, and, in the case of loss, theft or destruction, of
any indemnification undertaking by the Holder to the Company in customary form
and, in the case of mutilation, upon surrender and cancellation of this Warrant,
the Company shall execute and deliver to the Holder a new Warrant (in accordance
with Section 6.4) representing the right to purchase the Warrant Shares then
underlying this Warrant.
 
6.3 Exchangeable for Multiple Warrant.  This Warrant is exchangeable, upon the
surrender hereof by the Holder at the principal office of the Company, for a new
Warrant or Warrants (in accordance with Section 6.4) representing in the
aggregate the right to purchase the number of Warrant Shares then underlying
this Warrant, and each such new Warrant will represent the right to purchase
such portion of such Warrant Shares as is designated by the Holder at the time
of such surrender; provided, however, that no Warrant for fractional shares of
Common Stock shall be given.
 

 
 

--------------------------------------------------------------------------------

 



 
6.4 Issuance of New Warrant.  Whenever the Company is required to issue a new
Warrant pursuant to the terms of this Warrant, such new Warrant (i) shall be of
like tenor with this Warrant, (ii) shall represent, as indicated on the face of
such new Warrant, the right to purchase the Warrant Shares then underlying this
Warrant (or in the case of a new Warrant being issued pursuant to Section 6.1 or
Section 6.3, the Warrant Shares designated by the Holder which, when added to
the number of shares of Common Stock underlying the other new Warrant issued in
connection with such issuance, does not exceed the number of Warrant Shares then
underlying this Warrant), (iii) shall have an issuance date, as indicated on the
face of such new Warrant which is the same as the Issuance Date, and (iv) shall
have the same rights and conditions as this Warrant.
 
ARTICLE 7
 
NOTICES
 
Whenever notice is required to be given under this Warrant, unless otherwise
provided herein, such notice shall be given in accordance with Section 5.2 of
the Purchase Agreement.  The Company shall provide the Holder with prompt
written notice of all actions taken pursuant to this Warrant, including in
reasonable detail a description of such action and the reason
therefore.  Without limiting the generality of the foregoing, the Company will
give written notice to the Holder (i) immediately upon any adjustment of the
Exercise Price, setting forth in reasonable detail, and certifying, the
calculation of such adjustment and (ii) at least fifteen days prior to the date
on which the Company closes its books or takes a record (A) with respect to any
dividend or distribution upon the shares of Common Stock, (B) with respect to
any grants, issuances or sales of any Options, Convertible Securities or rights
to purchase stock, warrants, securities or other property to holders of shares
of Common Stock as such or (C) for determining rights to vote with respect to
any Fundamental Transaction, dissolution or liquidation, provided in each case
that such information shall be made known to the public prior to or in
conjunction with such notice being provided to the Holder.
 
ARTICLE 8
 
AMENDMENT AND WAIVER
 
Except as otherwise provided herein, the provisions of this Warrant may be
amended and the Company may take any action herein prohibited, or omit to
perform any act herein required to be performed by it, only if the Company has
obtained the written consent of the Required Holders; provided that except as
set forth in this Warrant no such action may increase the exercise price of any
Warrant or decrease the number of shares or class of stock obtainable upon
exercise of any Warrant without the written consent of the Holder.  No such
amendment shall be effective to the extent that it applies to less than all of
the holders of this Warrant.
 
ARTICLE 9
 
GOVERNING LAW
 
This Warrant shall be governed by and construed and enforced in accordance with,
and all questions concerning the construction, validity, interpretation and
performance of this Warrant shall be governed by, the internal laws of the State
of New York, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of New York or any other jurisdictions)
that would cause the application of the laws of any jurisdictions other than the
State of New York.
 

 
 

--------------------------------------------------------------------------------

 

 
ARTICLE 10
 
CONSTRUCTION; HEADINGS
 
This Warrant shall be deemed to be jointly drafted by the Company and the Holder
and shall not be construed against any person as the drafter hereof.  The
headings of this Warrant are for convenience of reference and shall not form
part of, or affect the interpretation of, this Warrant.
 
ARTICLE 11
 
DISPUTE RESOLUTION
 
In the case of a dispute as to the determination of any arithmetic calculation,
the Company shall submit the disputed determinations or arithmetic calculations
via facsimile within 2 Trading Days of receipt of the Exercise Notice giving
rise to such dispute, as the case may be, to the Holder.  If the Holder and the
Company are unable to agree upon such determination or calculation within three
Trading Days of such disputed determination or arithmetic calculation being
submitted to the Holder, then the Company shall, within 2 Trading Days submit
via facsimile the disputed determination or arithmetic calculation to an
independent, reputable investment bank or independent registered public
accounting firm selected by Holder subject to Company’s approval, which may not
be unreasonably withheld or delayed.  The Company shall cause at its expense the
investment bank or the accountant, as the case may be, to perform the
determinations or calculations and notify the Company and the Holder of the
results no later than 3 Trading Days from the time it receives the disputed
determinations or calculations.  Such investment bank’s or accountant’s
determination or calculation, as the case may be, shall be binding upon all
parties absent demonstrable error.
 
ARTICLE 12
 
REMEDIES, OTHER OBLIGATIONS, BREACHES AND INJUNCTIVE RELIEF
 
The remedies provided in this Warrant shall be cumulative and in addition to all
other remedies available under this Warrant, at law or in equity (including a
decree of specific performance and/or other injunctive relief), and nothing
herein shall limit the right of the Holder right to pursue actual damages for
any failure by the Company to comply with the terms of this Warrant.  The
Company acknowledges that a breach by it of its obligations hereunder will cause
irreparable harm to the Holder and that the remedy at law for any such breach
may be inadequate.  The Company therefore agrees that, in the event of any such
breach or threatened breach, the holder of this Warrant shall be entitled, in
addition to all other available remedies, to an injunction restraining any
breach, without the necessity of showing economic loss and without any bond or
other security being required.
 
ARTICLE 13
 
DEFINITIONS
 
For purposes of this Warrant, in addition to the terms defined elsewhere herein,
the following terms shall have the following meanings:
 

 
 

--------------------------------------------------------------------------------

 

13.1 “Affiliate” has the meaning set forth in the Purchase Agreement.
 
13.2 “Bloomberg” means Bloomberg Financial Markets.
 
13.3 “Closing Bid Price” means, for any security as of any date, the last
closing bid price for such security on the Trading Market, as reported by
Bloomberg, or, if the Trading Market begins to operate on an extended hours
basis and does not designate the closing bid price, then the last bid price of
such security prior to 4:00 p.m., Eastern time, as reported by Bloomberg, or, if
the Trading Market is not the principal securities exchange or trading market
for such security, the last closing bid price of such security on the principal
securities exchange or trading market where such security is listed or traded as
reported by Bloomberg, or if the foregoing do not apply, the last closing bid
price of such security in the over-the-counter market on the electronic bulletin
board for such security as reported by Bloomberg, or, if no closing bid price is
reported for such security by Bloomberg, the average of the bid prices of any
market makers for such security as reported in the “pink sheets” by Pink Sheets
LLC (formerly the National Quotation Bureau, Inc.).  If the Closing Bid Price
cannot be calculated for a security on a particular date on any of the foregoing
bases, the Closing Bid Price of such security on such date shall be the fair
market value as mutually determined by the Company and Holder.  If the Company
and Holder are unable to agree upon the fair market value of such security, then
such dispute shall be resolved pursuant to ARTICLE 11.  All such determinations
to be appropriately adjusted for any stock dividend, stock split, stock
combination or other similar transaction during the applicable calculation
period.
 
13.4 “Common Stock” means (i) the Company’s shares of Common Stock, par value
$0.001 per share, and (ii) any share capital into which such Common Stock shall
have been changed or any share capital resulting from a reclassification of such
Common Stock.
 
13.5 “Common Stock Deemed Outstanding” means, at any given time, the number of
shares of Common Stock actually outstanding at such time, plus the number of
shares of Common Stock deemed to be outstanding pursuant to Section 3.1 hereof
regardless of whether the Options or Convertible Securities are actually
exercisable at such time, but excluding any shares of Common Stock owned or held
by or for the account of the Company or issuable upon exercise of this Warrant.
 
13.6 “Common Stock Equivalents” means any securities of the Company or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including, without limitation, any debt, preferred stock, rights,
options, warrants or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock.
 
13.7 “Convertible Securities” means any stock or securities (other than Options)
directly or indirectly convertible into or exercisable or exchangeable for
shares of Common Stock.
 
13.8 “Eligible Market” means the Trading Market, The New York Stock Exchange,
Inc., The NASDAQ Global Select Market, The NASDAQ Global Market, The NASDAQ
Capital Market, the NYSE Amex or the OTC Bulletin Board, but does not include
the Pink Sheets.
 

 
 

--------------------------------------------------------------------------------

 

 
13.9 “Exempt Issuance” means the issuance of (a) shares of Common Stock or
options to employees, officers, or directors of the Company pursuant to any
stock or option plan duly adopted for such purpose, by a majority of the
non-employee members of the Board of Directors or a majority of the members of a
committee of non-employee directors established for such purpose, (b) securities
upon the exercise or exchange of or conversion of any Securities issued
hereunder and/or other securities exercisable or exchangeable for or convertible
into shares of Common Stock issued and outstanding on the Issuance Date,
provided that such securities have not been amended since the date of this
Agreement to increase the number of such securities or to decrease the exercise
price, exchange price or conversion price of such securities (except as a result
of anti-dilution provisions therein), (c) securities issued pursuant to
acquisitions or strategic transactions approved by a majority of the
disinterested directors of the Company, provided that any such issuance shall
only be to a Person (or to the equity holders of a Person) which is, itself or
through its subsidiaries, an operating company or an asset in a business
synergistic with the business of the Company and shall provide to the Company
additional benefits in addition to the investment of funds, but shall not
include a transaction in which the Company is issuing securities primarily for
the purpose of raising capital or to an entity whose primary business is
investing in securities, and (d) up to $3,500,000 in Common Stock that may be
issued to The Quercus Trust and/or its Affiliates and/or any other holders of
Common Stock of the Company.
 
13.10 “Fundamental Transaction” means and shall be deemed to have occurred at
such time upon any of the following events:
 
(i)           a consolidation, merger or other business combination or event or
transaction, following which the holders of Common Stock immediately preceding
such consolidation, merger, combination or event either (a) no longer hold a
majority of the shares of Common Stock or (b) no longer have the ability to
elect a majority of the board of directors of the Company;
 
(ii)           the sale or transfer of all or substantially all of the Company’s
assets, other than in the ordinary course of business; or
 
(iii)           a purchase, tender or exchange offer made to the holders of the
outstanding shares of Common Stock that is accepted by more than 50% of the
outstanding shares of Common Stock (not including any shares of Common Stock
held by the Person or Persons making or party to, or associated or affiliated
with the Persons making or party to such purchase, tender or exchange offer or
held by Investor or an Affiliate of Investor).
 
13.11 “Investor” has the meaning set forth in the Purchase Agreement.
 
13.12 “Options” means any rights, warrants or options to subscribe for or
purchase shares of Common Stock or Convertible Securities.
 

 
 

--------------------------------------------------------------------------------

 


 
13.13 “Parent Entity” of a Person means an entity that, directly or indirectly,
controls the applicable Person and whose common stock or equivalent equity
security is quoted or listed on an Eligible Market, or, if there is more than
one such Person or Parent Entity, the Person or Parent Entity with the largest
public market capitalization as of the date of consummation of the Fundamental
Transaction.
 
13.14 “Person” means an individual, a limited liability company, a partnership,
a joint venture, a corporation, a trust, an unincorporated organization, any
other entity and a government or any department or agency thereof.
 
13.15 “Public Successor Entity” means a Successor Entity that is a publicly
traded corporation whose stock is quoted or listed for trading on an Eligible
Market.
 
13.16 “Required Holders” means the Holders of this Warrant representing at least
a majority of shares of Common Stock underlying this Warrant as then
outstanding.
 
13.17 “Successor Entity” means the Person (or, if so elected by the Required
Holders, the Parent Entity) formed by, resulting from or surviving any
Fundamental Transaction or the Person (or, if so elected by the Required
Holders, the Parent Entity) with which such Fundamental Transaction shall have
been entered into.
 
13.18 “Trading Day” means any day on which the Common Stock is traded on an
Eligible Market; provided that it shall not include any day on which the Common
Stock (a) is suspended from trading, or (b) is scheduled to trade on such
exchange or market for less than 5 hours.
 
13.19 “Trading Market” means the OTC Bulletin Board, the NASDAQ Capital Market,
the NASDAQ Global Market, the NASDAQ Global Select Market, the NYSE Amex, or the
New York Stock Exchange, whichever is at the time the principal trading exchange
or market for the Common Stock, but does not include the Pink Sheets
inter-dealer electronic quotation and trading system.
 


 
[ - Remainder of this page intentionally left blank - ]
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused this Warrant to Purchase Common Stock
to be duly executed as of the Issuance Date set out above.
 


 
 
ENTECH SOLAR, INC.





 
 
By: /s/ Sandra Martin   

 
Name: Sandra Martin

 
Title:   Chief Financial Officer






[Quercus Trust Warrant to Purchase Common Stock
in Connection with
Series G Preferred Stock Purchase Agreement]
 
 

--------------------------------------------------------------------------------

 

Warrant Exercise Schedule
 
Exercise Date
Number of Warrant Shares
Exercise Price
Per Share
Aggregate Exercise Price
Dollar Amount Remaining
         



 

 
 

--------------------------------------------------------------------------------

 

APPENDIX 1
 
EXERCISE NOTICE
 


 
ENTECH SOLAR, INC.
 
The undersigned hereby exercises the right to purchase ________________ shares
of Common Stock (“Warrant Shares”) of Entech Solar, Inc., a Delaware corporation
(“Company”), evidenced by the attached Warrant to Purchase Common Stock
(“Warrant”) and tenders herewith payment of $_______________, representing the
Aggregate Exercise Price for such shares based on the Exercise Price per share
provided for in the Warrant.  Capitalized terms used herein and not otherwise
defined shall have the respective meanings set forth in the Warrant.


Please issue a certificate or certificates representing said shares of Common
Stock in the name specified below.




                                                      

Holder Name




By:                                                      
Name:                                                      
Title:                                                      


 
 
 

--------------------------------------------------------------------------------

 


ACKNOWLEDGMENT
 
The Company hereby acknowledges the foregoing Exercise Notice and hereby directs
Computershare  to issue the above indicated number of shares of Common Stock as
specified above, in accordance with the Transfer Agent Instructions dated
_______________________ from the Company, and acknowledged and agreed to by the
transfer agent.
 


 
 
ENTECH SOLAR, INC.

 


 
By:             

 
 
Name:  Sandra Martin   

 
 
Title:     Chief Financial Officer



 

